Mr. Justice Waterman delivered the opinion of the Court. Section 7 of Chapter 95 of the Be vised Statutes, entitled mortgages, is as follows : “ Any person having so conveyed any personal property who shall, during the existence of such title or lien, sell, transfer, conceal, take, drive or carry away, or in any manner dispose of such property, or any part thereof, or cause or suffer the same to be done, without the written consent of the holder of such incumbrance, shall be guilty of a misdemeanor, and on conviction may be fined in a sum not exceeding twice the value of the property so sold or disposed of, or confined in the county jail not exceeding one year, or both, at the discretion of the court.” It being a crime punishable by imprisonment for a mortgagor to, without the written consent of the mortgagee, sell the mortgaged property, we are of the opinion that the court properly refused appellant’s offer to show a verbal consent by the mortgagee to the sale. The statute, a part of the chapter concerning “Mortgages,” was undoubtedly designed as a protection to mortgagees, and to relieve them from being compelled, in case of sale, to meet the assertion of the mortgagor, that verbal consent to a sale had been given. The judgment of the Circuit Court is affirmed. Mb. Presiding Justice Shepard : I do not concur in the construction of the statute referred to.